{¶ 17} Under the record that is available for our review, I am forced to afford the trial court's judgment a presumption of validity. Unlike the principal opinion, I cannot conclude that the appellant properly introduced any evidence at either hearing concerning the nature of a Thrift Savings Plan. The photo-copy of the pamphlet that appellant attached to her memorandum contra to the objections to the magistrate's report was never properly introduced into evidence. Without some factual basis on the record for her contention that the Thrift Savings Plan was an "existing pension(s) of (the) Defendant," the trial court's conclusion to the contrary must be afforded a presumption of validity. Moreover, apparently the trial court also felt there was no evidence in the record when it stated, "Nowhere did I find anything to know what a Thrift Savings Plan is."
 {¶ 18} Thus I concur in judgment only.